AFFIRM; and Opinion Filed November 18, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01143-CV

                                CLINTON ADAMS, Appellant
                                          V.
                             CITY OF DALLAS, TEXAS, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00321-B

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Brown, and Schenck
                                  Opinion by Justice Schenck
       In a single issue, Clinton Adams appeals the trial court’s decision to grant a plea to the

jurisdiction. We affirm the trial court’s order. Because all issues are settled in law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.

                                      BACKGROUND FACTS

       On July 28, 2011, Adams was involved in a car accident with Adeba Ghebrekidan. Both

Adams and Ghebrekidan maintain the accident was caused by an allegedly malfunctioning traffic

signal. On January 10, 2012, Ghebrekidan sued both Adams and the City of Dallas (“City”). On

January 30, 2012, Adams filed his counterclaim against Ghebrekidan and his cross-claim against

the City. That same day, Adams served the City.

       The City filed a plea to the jurisdiction in which it contended it was immune from

Adams’s suit because he did not provide the City with timely written notice of his personal-
injury claim and because the City did not have actual notice of his personal-injury claim as

required under the Texas Tort Claims Act (“TTCA”).                The trial court granted the plea,

dismissing all of Adams’ claims against the City.

                                             DISCUSSION

I.      Standard of Review

        Sovereign immunity from suit defeats a trial court’s subject-matter jurisdiction and thus

is properly asserted in a plea to the jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 225–26 (Tex. 2004). Whether a court has subject-matter jurisdiction is a question

of law. Id. at 226. Whether a pleader has alleged facts that affirmatively demonstrate a trial

court’s subject-matter jurisdiction is a question of law reviewed de novo. Id. When a plea to the

jurisdiction challenges the existence of jurisdictional facts, we consider relevant evidence

submitted by the parties when necessary to resolve the jurisdictional issues raised, as the trial

court is required to do. Id. at 227. If the evidence creates a fact question regarding the

jurisdictional issue, then the trial court cannot grant the plea to the jurisdiction, leaving the issue

to be resolved by the fact finder. Id. at 227–28. However, if the relevant evidence is undisputed

or fails to raise a fact question on the jurisdictional issue, the trial court should rule on the plea to

the jurisdiction as a matter of law. Id. at 228.

II.     Applicable Law

        Statutory-notice provisions are jurisdictional requirements in all suits against

governmental entities. TEX. GOV’T CODE ANN. § 311.034 (West 2013). The TTCA requires

notice as a prerequisite to bring suit. TEX. CIV. PRAC. & REM. CODE ANN. § 101.101 (West

2014). Section 101.101(a) provides that a governmental unit is entitled to receive notice of a

claim against it not later than six months after the day the incident giving rise to the claim

occurred. Id. § 101.101(a). Section 101.101(b) ratifies and approves a city’s charter and


                                                   –2–
ordinance provisions requiring notice within a charter period permitted by law. Id. § 101.101(b).

Section 101.101(c) provides that the notice requirements do not apply if the governmental unit

has actual notice that the claimant has received some injury. Id. § 101.101(c).

III.       Application of Law to Facts

           In his sole issue on appeal, Adams argues he provided proper notice to the City and that

the City had actual notice of his claims. The City responds it did not receive written notice of his

personal-injury claim within six months of the car accident as required by the TTCA, the Dallas

City Code, and the Dallas City Charter. Attached to the City’s plea were the notice provisions in

the Dallas City Code and Dallas City Charter, which require claims against the City to be filed

with the office of risk management within six months after the injury was received. DALLAS,

TEX., CODE § 2-81 (1997); DALLAS, TEX., CHARTER ch. XXIII, § 2 (1991). The City urges that

because Adams did not comply with the written-notice provisions under subsections (a) or (b) of

section 101.101, he was required to show the City had actual notice of his claim under subsection

(c), which it asserts Adams failed to do.

           We first address whether Adams provided proper notice to the City under subsections (a)

or (b) of section 101.101. TEX. CIV. PRAC. & REM. CODE ANN. § 101.101(a), (b). The record

includes a copy of a letter to the City, notifying the City of Adams’s intention to sue the City for

injuries sustained due to the alleged malfunction of the traffic signal. While the copy of the letter

is dated January 27, there is no affirmative proof that the original was sent to the City. 1 Because

the accident took place July 28, 2011, the TTCA, the Dallas City Code, and the Dallas City

Charter required Adams to provide written notice to the City by January 28, 2012. Even

assuming the letter was actually sent on January 27, 2012, Adams did not provide any evidence


     1
       The letter is dated January 27, 2011. Since this date was before the accident took place, we assume for the sake of argument that the date
was actually January 27, 2012.



                                                                     –3–
the City actually received the letter on or before January 28, 2012. According to the plain

language of the TTCA, it is the date that the City receives notice—not when the claimant sends

notice—that is controlling.      See TEX. CIV. PRAC. & REM. CODE ANN. § 101.101(a) (“A

governmental unit is entitled to receive notice of a claim against it . . . .”). Additionally, there is

no evidence the claim was filed with the City’s office of risk management. DALLAS, TEX., CODE

§ 2-81; DALLAS, TEX., CHARTER ch. XXIII, § 2. Therefore, there is no fact issue regarding

whether the City received notice under subsections (a) or (b) of section 101.101. TEX. CIV.

PRAC. & REM. CODE ANN. § 101.101(a), (b).

       We next address whether there is any evidence that the City had actual notice of Adams’

injuries. TEX. CIV. PRAC. & REM. CODE ANN. § 101.101(c). Adams maintains the City had

actual notice of his claim, pointing to the City’s participation in a deposition on January 24,

2013, approximately eighteen months after the car accident and nearly a year after Adams filed

his cross-claim against the City. The City responds that any knowledge the City may have

received concerning Adams’s personal injury after his lawsuit was filed and after the expiration

of the six-month deadline does not satisfy the TTCA’s requirements. We agree.

       The TTCA requires the City receive notice or the claimant file and serve his lawsuit

against the City within six months of the incident giving rise to the claim. Colquitt v. Brazoria

Cty., 324 S.W.3d 539, 543 (Tex. 2010) (per curiam) (holding that the TTCA does not require

pre-suit notice when the claimant’s lawsuit provides all the requisite information and is served

within six months of the incident); see also Martinez v. Val Verde Cty. Hosp. Dist., 140 S.W.3d
370, 371 (Tex. 2004) (“The [TTCA] requires that a governmental unit receive notice of any

claim against it within six months of the incident giving rise to the claim unless it already has

actual notice.”) (emphasis added). Adams’s suit against the City was not filed and served within

six months of the car accident, and the record contains no evidence the City had actual notice of

                                                 –4–
his injuries within six months of the car accident. Accordingly, there is no fact issue regarding

whether the City received notice under subsections (c) of section 101.101. TEX. CIV. PRAC. &

REM. CODE ANN. § 101.101(c). We conclude the trial court did not err in granting the City’s

plea to the jurisdiction.

                                             CONCLUSION

        We affirm the trial court’s order.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE

141143F.P05




                                                –5–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

CLINTON ADAMS, Appellant                             On Appeal from the 44th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01143-CV          V.                       Trial Court Cause No. DC-12-00321-B.
                                                     Opinion delivered by Justice Schenck,
CITY OF DALLAS, TEXAS, Appellee                      Justices Lang-Miers and Brown
                                                     participating.

     In accordance with this Court’s opinion of this date, the order of the trial court is
AFFIRMED.

       It is ORDERED that appellee CITY OF DALLAS, TEXAS, recover its costs of this
appeal from appellant CLINTON ADAMS.


Judgment entered this 18th day of November, 2015.




                                               –6–